DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-11, 19, 27-29, 34-35 in the reply filed on 09/19/2022 is acknowledged.  The traversal is on the ground(s) that Chapman is directed to formulations comprising porous metal oxide particles and a binder, which are useful for ink receptive coatings. See Chapman at abstract. Chapman does not teach or suggest that its particles have (1) a coating and (2) a BET surface area as recited in the instant claims. The only reference with regard to BET surface area is in Chapman’s Examples of basic slurries of metal oxide particles in deionized water, which are milled and then dried for further analysis. Accordingly, the presently amended claims do have a special technical feature that makes a contribution over Chapman.  This is not found persuasive because a new reference is being taught to teach the common technical feature as stated below in paragraph 4. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 48-49, 56-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/19/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-11, 19, 27-29, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Isojima et al. (US 2011/0177306) in view of Lehnert et al. (US 2010/0071593).
Regarding claims 1, 8-10 Isojima discloses core shell structure (abstract). Isojima discloses when inorganic material is used as core compound, preferable example includes silica (para 0065). The shell forms an outer shell surrounding the periphery of the central core of the core-shell structure of the present invention and is formed by the shell compound (para 0070). The polymer is used as a shell compound (para 0077). There is no special limitation on the ratio of the core compound in the core-shell structure insofar as the intent of the present invention is not significantly impaired.  Usually, the ratio is 10 weight % or higher, and usually 90 weight % or lower (para 0117). There is no special limitation on the ratio of the shell compound in the core-shell structure insofar as the intent of the present invention is not significantly impaired.  Usually, the ratio is 10 weight % or higher, and usually 90 weight % or lower (para 0117). The structure-dispersed composite and the core-shell structure of the present invention can be used in various areas in addition to the medical field mentioned above. For example, when pigments and dyes are used as the specific compound, they can be applied to ink for ink jet printer, toner, resist for color filter and other ink or paint (para 0172). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
While there is no disclosure that the core shell particles is a matting agent for aqueous coating composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. matting agent, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Isojima and further that the prior art structure which is a coated silica (core shell particles) identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
However, Isojima fails to disclose that the silica particles is porous silica particles having a median particle size of 3-50 microns and low porosity, wherein the low porosity is a total pore volume of less than or equal to 1.2 cc/gm and porous silica particles having a total pore volume at least 0.10 g/cc prior to coating and composite particles having a BET surface area of 25-210 m2/gm. 
Whereas, Lehnert discloses matting agent useful for the preparation of matted coatings comprising, inorganic oxide particulates and wax coated on the inorganic oxide particulates (abstract). The inorganic oxide includes precipitated silica, silica gel (para 0017, 0024-25). The silica has a pore volume of 0.8-2.4 cc/gm (para 0023) and as Lehnert discloses silica such as Syloid ED52 silica, it therefore would be obvious that silica would intrinsically have a BET surface area in the range of 25-210 m2/g. A matting agent according to claim 1, wherein said inorganic oxide comprises silica (claim 8). A matting agent according to claim 1, wherein said inorganic oxide possesses a median particle size of 2-12 microns (claim 11). 
Although Lehnert fails to disclose pore volume is determined by BJH method, as Lehnert discloses pore volume as presently claimed, it therefore would be obvious that pore volume would be same when determined by BJH method. 
As Lehnert discloses porous silica such as Syloid ED52 silica, it therefore would be obvious that porous silica particles would intrinsically have total pore volume of at least 0.1 cc/gm prior to coating. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include silica such as Syloid ED52 having the pore volume of 0.8-2.4 cc/gm and median particle diameter of 2-12 microns of Lehnert in the core of Isojima motivated by the desire to have moisture protection and anti-tacking properties. 
As Isojima in view of Lehnert discloses matting agent comprising porous silica such as Syloid ED52 silica having the claimed pore volume and median diameter as presently claimed, it therefore would be obvious wherein, when incorporated into an aqueous coating composition in an effective matting amount and the coating composition is applied onto a substrate to form a clear coat film, the matting agent provides increased chemical resistance in the film as compared to a film formed from an aqueous coating composition comprising silica particles having a higher total pore volume as a matting agent. 
Regarding claims 4-7, 29, 34-35 As Isojima in view of Lehnert discloses matting agent comprising porous silica such as Syloid ED52 silica having the claimed pore volume and median diameter as presently claimed, it therefore would be obvious wherein when incorporated into an aqueous coating composition in an amount sufficient to achieve, upon drying on a plain, smooth and non-penetrating black chart to form a film, a 60° gloss value between 10.0 and 15.0 in a dried film, and enables the film to exhibit a water damage 24 hr AL* of less than 6.0 units as measured using a portable Spectra-Guide 45/0 colorimeter and wherein when incorporated into a coating composition and applied onto a plain, smooth and non-penetrating black chart, enables the coating composition to form a clear coat film having a 60° gloss value between 10.0 to 15.0 as measured using a portable Micro-TRI-Gloss meter and the film would intrinsically exhibits (1) a water damage 24 hr AL* of less than 6.0 units as measured using a portable Spectra-Guide 45/0 colorimeter, (ii) a 50/50 water/ethanol damage 1 hr AL* of less than 13.0 units as measured using a portable Spectro-Guide 45/0 colorimeter, (ii1) a 50/50 water/ethanol damage 4 hr AL* of less than 15.0 units as measured using a portable Spectra-Guide 45/0 colorimeter, and (iv) a film clarity AL* of less than 7.0 units as measured using a portable Spectra-Guide 45/0 colorimeter.
Regarding claims 8-10, Alternatively with respect to weight percent, When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 11, Lehnert discloses matting agent useful for the preparation of matted coatings comprising, inorganic oxide particulates and wax coated on the inorganic oxide particulates (abstract). The inorganic oxide includes precipitated silica, silica gel (para 0017, 0024-25).
Regarding claim 27 Isojima discloses the mean diameter of the core shell structure is 10 microns or less (claim 10), where the structure is in particle size and would intrinsically be free-flowing. 
Regarding claim 19, Isojima fails to disclose that the coated particles comprises one or more waxes such as polyethylene wax, polypropylene wax. 
Whereas, Lehnert discloses matting agent useful for the preparation of matted coatings comprising, inorganic oxide particulates and wax coated on the inorganic oxide particulates (abstract). The inorganic oxide includes precipitated silica, silica gel (para 0017, 0024-25). The wax comprises polyethylene and polypropylene (claim 17). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include waxes comprising polypropylene or polyethylene of Lehnert in the shell of Isojima motivated by the desire to have improved abrasion resistance.  
Regarding claim 28, As Isojima discloses composite silica particles comprising silica as presently claimed, it therefore would be obvious that majority will be formed of silica on the outer surface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONAK C PATEL/Primary Examiner, Art Unit 1788